DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/28/2020. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application is effectively filed 5/28/2020. The assignee of record is OPEN TEXT HOLDINGS, INC. The listed inventor(s) is/are: Garaga, Pulla Rayudu; Chichhili, Ananda Reddy.
Allowable Subject Matter
Claims 3-6, 10-13, & 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ring et al. (US 20190132393 A1, published 5/2/2019; hereinafter Rin) in view of Wang et al. (US 20210365332 A1, filed 5/20/2020; hereinafter Wan), and further in view of Foque (US 20210182246 A1, filed 12/11/2019; hereinafter Foq), and further in view of Zhou et al. (US 20190004868 A1, published 1/3/2019; hereinafter Zho), and further in view of Cybulski (US 20190377604 A1, published 12/12/2019; hereinafter Cyb).
For Claim 1, Rin teaches a method, comprising: at startup of a content server framework, instantiating a content server container and launching a set of microservices, the content server container consisting of a content server application programming interface (API), the content server API having a controller (Rin Fig. 4b ¶ 0130-0140, ¶ 0132 The API handler creates docker bindings to establish (or spin up) a new augmented webdriver browser container with its remote access ports expose, ¶ 0133 process waits while all services within the container have launched, ¶ 0134 The process then instantiates a new webdriver to connect to the container, launch the browser and direct the browser to the passed URL, ¶ 0135 The process then receives a response comprising the exposed port(s) and IP mappings of the established (or spun up) container together with a container ID referencing the driver employed);
receiving, by the content server API, a request for a content server functionality (Rin ¶ 0140 providing a cross-platform solution for recording, converting, and streaming audio/video content being FFmpeg which provides command line tools for format conversion, multimedia streaming server, media player and media information extraction); 
routing, by the controller of the content server API, the request to a microservice of the set of microservices in the content server framework, the microservice corresponding to the content server functionality (Rin ¶ 0142 in dynamic content retrieval architecture 600 in FIG. 5B the Client 510 establishes a remote access interaction with the website of interest via a process depicted by Remote Access 520 which posts a request to acquire a dynamic segment with the identity of the container); 
storing, by the microservice, the request in a repository (Rin ¶ 0142 The result is the Remote Targeted Web Resource 3000 created a copy of the played back browser content which is then transferred via the API 530 for storage to the host).
Rin does not explicitly teach retrieving, by a master module in the content server framework, the request from the repository; placing, by the master module, the request in a queue; and  retrieving, by a worker of the master module, the request from the queue, wherein the request for the content server functionality is processed by the worker, wherein the master module and the worker operate in a container that is separate from the content server container.
However, Wan teaches retrieving, by a master module in the content server framework, the request from the repository (Wan ¶ 0008 determining, by the validator component, whether all of the application programming interfaces of the service containers in the request chain have compensate transactions; sending, by the validator component, the trace mappings of the service containers in the request chain that have compensate transactions, to a runner component of the master application programming interface gateway computer; receiving, by the runner component of the master application programming interface gateway computer, trace mappings from the validator component; retrieving, by the runner component, a service container needed to rollback by a timestamp sequence; executing, by the runner component, the compensation transactions associated with the service containers in the rollback chain in the timestamp sequence to build the rollback chain).
Wan and Rin are analogous art because they are both related to container technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the master application programming interface gateway computer of Wan with the system of Rin to ensure data consistency (Wan ¶ 0003).
Rin-Wan does not explicitly teach placing, by the master module, the request in a queue; and retrieving, by a worker of the master module, the request from the queue, wherein the request for the content server functionality is processed by the worker, wherein the master module and the worker operate in a container that is separate from the content server container.
However, Foq teaches placing, by the master module, the request in a queue (Foq ¶ 0044 master node 222-1 in the metadata store 130 places the requests in a queue and processes the requests according to a processing protocol (e.g., sequentially)).
Rin-Wan and Foq are analogous art because they are both related to application programming interface technology.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the master node of Foq with the system of Rin-Wan to reduce latency while still guaranteeing consistency (Foq ¶ 0005).
Rin-Wan-Foq does not explicitly teach retrieving, by a worker of the master module, the request from the queue, wherein the request for the content server functionality is processed by the worker, wherein the master module and the worker operate in a container that is separate from the content server container.
However, Zho teaches retrieving, by a worker of the master module, the request from the queue, wherein the request for the content server functionality is processed by the worker (Zho ¶ 0035 the master node 110 can request slave nodes 130 to delete any related distributed processing containers, deallocate any related GPUs, and remove any related processing from the load balancing node 120).
Rin-Wan-Foq and Zho are analogous art because they are both related to container technologies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the master node of Zho with the system of Rin-Wan-Foq to to handle the intense processing loads (Zho ¶ 0007).
Rin-Wan-Foq-Zho does not explicitly teach wherein the master module and the worker operate in a container that is separate from the content server container.
However, Cyb teaches wherein the master module and the worker operate in a container that is separate from the content server container (Cyb ¶ 0014, Fig. 2C please see Fig. 2C and ¶ 0014 a plurality of worker nodes communicatively connected to the at least one master node and independently executed over a hardware layer; wherein each of the plurality of worker nodes includes at least one pod, wherein each pod is a software container including code for executing a respective serverless function; and wherein the at least one pod of each of the plurality of operational nodes is scalable on demand by the at least one master node).
Rin-Wan-Foq-Zho and Cyb are analogous art because they are both related to container technologies.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the master node of Cyb with the system of Rin-Wan-Foq-Zho to provide scalability on demand by the one master node (Cyb ¶ 0014).
For Claim 2, Rin-Wan-Foq-Zho-Cyb teaches the method according to claim 1, further comprising: at the startup of the content server framework, checking a configuration file and determining the set of microservices from the configuration file prior to launching the set of microservices (Cyb ¶ 0005-0006 a framework file as part of its configuration. Such a file (e.g., serverless.yml) defines at least one event that triggers the function and resources to be utilized, deployed or accessed by the function (e.g., database)).
For Claim 7, Rin-Wan-Foq-Zho-Cyb teaches the method according to claim 1, wherein the content server API further comprises a caching component (Zho ¶ 0019 caching).
For Claim 8, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 9, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 10684895 B1, Systems And Methods For Managing Containerized Applications In A Flexible Appliance Platform
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446